Citation Nr: 0909239	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-30 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lung disability to 
include secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to September 
1959 and from October 1961 to March 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2006; a statement of the 
case was issued in August 2007; and a substantive appeal was 
received in September 2007.  


FINDINGS OF FACT

1.  The Veteran is not shown to have lung condition secondary 
to asbestos exposure.  

2.  A chronic lung disease was not manifest during service 
and is not related to service.


CONCLUSION OF LAW

Lung disability to include secondary to asbestos exposure was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in January 2006.  Additionally, in March 2006, the 
Veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains a report of VA 
examination performed in July 2007 with January 2008 
addendum.  The examination report obtained is fully adequate 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for lung disability secondary to asbestos 
exposure.  Applicable law provides that service connection 
will be granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Regarding asbestos exposure, the Board notes that there is no 
specific statutory guidance with regard to asbestos-related 
claims, nor has the Secretary promulgated any regulations in 
regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

Reports of Medical Examinations dated in May 1969, September 
1972, October 1974, November 1975, January 1977, and in 
October 1977 for separation purposes, reflect that the 
Veteran's lungs and chest were clinically evaluated as 
normal.  There are no other service treatment records related 
to lung condition secondary to asbestos exposure.  

A letter from the Navy Hospital dated in January 1989 
reflects that the Veteran underwent an asbestos x-ray.  X-ray 
findings revealed pleural thickening and pleural plaque.  

The Veteran underwent a VA examination in July 2007.  He 
reported exposure to asbestos while he was working in the 
Navy.  Following physical examination, asbestosis was not 
found.  

VA outpatient treatment records dated in July 2007 reflect 
that the Veteran underwent pulmonary function testing and was 
diagnosed with minimal obstructive airways disease.  

VA examination addendum opinion dated in January 2008 
reflects that the physician noted that a pulmonary function 
test itself cannot determine whether a person has asbestosis 
or not.  The physician noted that a diagnosis of asbestosis 
is made on the basis of history of exposure to fibers with 
asbestos.  The physician reiterated that the pulmonary 
function test did not diagnose a condition of asbestosis.  

Based on the objective findings in the VA examination, there 
is no current diagnosis of lung condition secondary to 
asbestos exposure.  The Veteran has otherwise not identified 
or submitted any medical evidence which reflects  current 
lung condition secondary to asbestos exposure.  As such, in 
the absence of proof of a present disability, there can be no 
valid claim of service connection.  See Brammer, supra.  As 
there is no evidence of a current disability, it is 
unnecessary for the Board to reach the question of etiology 
of the claimed lung condition secondary to asbestos exposure.  

The record does establish that obstructive airway disease has 
been identified and that there is X-ray evidence of pleural 
thickening and plaque.  However, there is no proof relating 
the remote post service findings to any event in-service.  
Far more probative is the 1977 retirement examination 
disclosing that the lungs and chest were normal and that the 
veteran denied a history of asthma, shortness of breath and 
chronic cough.  Although he did complain of chest pain, such 
was relieved with antacids.  No professional has suggested 
that such was indicative of a respiratory disorder.  Based 
upon the entire record, there is no proof of a respiratory 
disorder during service and no proof linking the remote post 
service finding to service.

While acknowledging the Veteran's belief that lung disability 
is secondary to asbestos exposure is due to service, it is 
well established that as a layperson, the Veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


ORDER

Service connection for lung disability to include secondary 
to asbestos exposure is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


